

117 SRES 3 ATS: Fixing the hour of daily meeting of the Senate.
U.S. Senate
2021-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 3IN THE SENATE OF THE UNITED STATESJanuary 3, 2021Mr. McConnell submitted the following resolution; which was considered and agreed toRESOLUTIONFixing the hour of daily meeting of the Senate.That the daily meeting of the Senate be 12 o’clock meridian unless otherwise ordered. 